              Case 2:20-cv-00004-DWC Document 13 Filed 07/13/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JACQUELINE A.,
                                                          CASE NO. 2:20-CV-4-DWC
11                             Plaintiff,
                                                          ORDER REVERSING AND
12              v.                                        REMANDING DEFENDANT’S
                                                          DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
17
     Defendant’s denial of Plaintiff’s application for disability insurance benefits (“DIB”). Pursuant
18
     to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR 13, the parties
19
     have consented to have this matter heard by the undersigned Magistrate Judge. See Dkt. 2.
20
            After considering the record, the Court concludes that the Administrative Law Judge
21
     (“ALJ”) erred in evaluating the opinion of Plaintiff’s treating physician, Dr. Krehbiel. Had the
22
     ALJ properly considered this evidence, Plaintiff’s residual functional capacity (“RFC”) may
23
     have included additional limitations.
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
              Case 2:20-cv-00004-DWC Document 13 Filed 07/13/20 Page 2 of 6



 1          Accordingly, this matter is reversed and remanded pursuant to sentence four of 42 U.S.C.

 2 § 405(g) to the Social Security Commissioner (“Commissioner”) for further proceedings

 3 consistent with this Order.

 4                                FACTUAL AND PROCEDURAL HISTORY

 5          On February 14, 2017, Plaintiff filed an application for disability insurance benefits,

 6 alleging a disability onset date of January 24, 2011. Administrative Record (“AR”) 16, 145-51.

 7 Her application was denied upon initial administrative review and on reconsideration. AR 16,

 8 87-89, 95-101. A hearing was held before ALJ Glenn G. Meyers on September 4, 2018. AR 34-

 9 64. In a decision dated November 21, 2018, the ALJ found that Plaintiff was not disabled. AR

10 13-29. The Social Security Appeals Council denied Plaintiff’s request for review on November

11 7, 2019. AR 1-7. The ALJ’s decision of November 21, 2018 is the final decision of the

12 Commissioner subject to judicial review. See 20 C.F.R. § 404.981.

13          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by not providing clear and

14 convincing reasons for discounting the opinion of Plaintiff’s treating physician, Alice Krehbiel,

15 M.D. Dkt. 10, pp. 3-9.

16                                      STANDARD OF REVIEW

17          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

18 social security benefits if the ALJ’s findings are based on legal error or not supported by

19 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

20 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
                 Case 2:20-cv-00004-DWC Document 13 Filed 07/13/20 Page 3 of 6



 1                                              DISCUSSION

 2          I.       Whether the ALJ properly evaluated the medical opinion evidence.

 3          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

 4 reasons for rejecting the uncontradicted opinion of either a treating or examining physician. Lester

 5 v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

 6 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining

 7 physician’s opinion is contradicted, the opinion can be rejected “for specific and legitimate reasons

 8 that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews

 9 v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

10 1983)). The ALJ can accomplish this by “setting out a detailed and thorough summary of the facts

11 and conflicting clinical evidence, stating his interpretation thereof, and making findings.” Reddick

12 v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th

13 Cir. 1989)).

14          On March 16, 2017, Dr. Krehbiel, Plaintiff’s treating physician for over a decade, offered

15 an opinion concerning her functional limitations. AR 373-74. Dr. Krehbiel detailed Plaintiff’s

16 numerous medical impairments, and stated that they “significantly” impact her functional

17 capacity. AR 373. Dr. Krehbiel stated that Plaintiff’s cerebral palsy from childhood left her with

18 lifelong left upper and lower extremity weakness that preclude her standing for long periods of

19 time or walking more than short distances. Id. Dr. Krehbiel added that Plaintiff’s multiple

20 sclerosis causes problems with balance and fatigue, leading to falls several times per month, and

21 exhaustion that at times allows her to be up and out of bed no more than 6 hours per day. Id. Dr.

22 Krehbiel further noted that Plaintiff is legally blind in her right eye, is unable to read out of that

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
              Case 2:20-cv-00004-DWC Document 13 Filed 07/13/20 Page 4 of 6



 1 eye even with 200 percent magnification, and that any attempt to read for more than a few

 2 minutes at a time causes intense and persistent headaches. AR 373-74.

 3          Here, the state agency consultants who examined Plaintiff’s medical records both opined

 4 that there was insufficient evidence to offer an opinion concerning Plaintiff’s functional capacity.

 5 AR 72-75, 83-85. The other opinions in the record, from Eugene May, M.D. and Waqqar Khan-

 6 Farooqi, M.D., are dated June 11, 2006 and June 16, 2009 respectively, long before Plaintiff’s

 7 alleged onset date. AR 1536-37. As such, Dr. Krehbiel’s opinion concerning Plaintiff’s

 8 functional capacity during the period at issue is uncontradicted, and the ALJ was required to

 9 provide clear and convincing reasons for discounting it.

10          The ALJ assigned “little weight” to Dr. Krehbiel’s opinion, reasoning that because her

11 opinion post-dated Plaintiff’s date last insured, it was irrelevant in determining Plaintiff’s

12 functional capacity prior to her date last insured. AR 26.

13          Medical reports are inevitably rendered retrospectively and should not be disregarded

14 solely on that basis. Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir.1988). A medical opinion or

15 evaluation may be relevant even if several years have passed between the date last insured and

16 the date of the examination. Id. However, a retrospective opinion may be discredited if it is

17 inconsistent with, or unsubstantiated by, medical evidence from the period of claimed disability.

18 Johnson v. Shalala, 60 F.3d 1428, 1433 (9th Cir.1995).

19          Here, Dr. Krehbiel’s opinion explicitly notes that it is based on her treating relationship

20 with Plaintiff going back more than a decade, and the limitations contained in her opinion clearly

21 relate to the period before Plaintiff’s date last insured. AR 373. Further, in evaluating Dr.

22 Krehbiel’s opinion, the ALJ has not explained how the limitations contained in her opinion are

23 inconsistent with medical evidence from the period at issue. Pinto v. Massanari, 249 F.3d 840,

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
              Case 2:20-cv-00004-DWC Document 13 Filed 07/13/20 Page 5 of 6



 1 847 (9th Cir. 2001) (The Court cannot affirm an ALJ’s decision on a ground that the agency did

 2 not invoke in making its decision) (internal citations omitted).

 3          Accordingly, the ALJ erred in evaluating Dr. Krehbiel’s opinion.

 4          II.    Additional evidence.

 5          The record contains evidence submitted by Plaintiff after the ALJ issued his decision. AR

 6 65-66. The Appeals Council denied review of Plaintiff’s claim and opted not to exhibit this

 7 evidence, reasoning that it did not show a reasonable probability of changing the outcome. AR 2.

 8          This Court must consider this additional material in determining whether the ALJ’s

 9 decision is supported by substantial evidence. See Brewes v. Commissioner of Social Security,

10 682 F.3d 1157, 1160 (9th Cir. 2012) (when a claimant submits evidence for the first time to the

11 Appeals Council, which considers that evidence in denying review of the ALJ's decision, the

12 new evidence is part of the administrative which the district court must consider in determining

13 whether the Commissioner's decision is supported by substantial evidence).

14          The evidence in question provides additional information concerning Plaintiff’s visual

15 impairments. AR 65-66. The ALJ shall evaluate this evidence as appropriate on remand.

16          III.   Remedy.

17          The Court may remand a case “either for additional evidence and findings or to award

18 benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1992). Generally, when the Court

19 reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand to the

20 agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th

21 Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for determining when

22 evidence should be credited and an immediate award of benefits directed[.]” Harman v. Apfel,

23 211 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded where:

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
              Case 2:20-cv-00004-DWC Document 13 Filed 07/13/20 Page 6 of 6



 1          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
                claimant’s] evidence, (2) there are no outstanding issues that must be resolved
 2              before a determination of disability can be made, and (3) it is clear from the
                record that the ALJ would be required to find the claimant disabled were such
 3              evidence credited.

 4          Smolen, 80 F.3d 1273 at 1292; McCartey v. Massanari, 298 F.3d 1072, 1076-77 (9th Cir.

 5 2002). The Court has determined that the ALJ must re-evaluate the opinion of Dr. Krehbiel on

 6 remand. As such, there are outstanding issues to be resolved, and remand for further

 7 administrative proceedings is the appropriate remedy.

 8                                           CONCLUSION

 9          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

10 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

11 this matter is remanded for further administrative proceedings in accordance with the findings

12 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

13          Dated this 13th day of July, 2020.


                                                         A
14

15
                                                         David W. Christel
16                                                       United States Magistrate Judge

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
